The Court having on the 6th day of November, 1934, entered an order referring this matter to the Honorable E. C. Love, one of the Circuit Judges of the Second Judicial Circuit of Florida, with the request and *Page 246 
authority to said Circuit Judge to act as Commissioner of this Court and as such Commissioner to take and report testimony proffered herein and to report same with his findings of fact thereon for the consideration of this Court; and Judge Love having complied with the request and direction of this Court in the premises and having submitted to this Court his report of the testimony offered in this case before him as such Commissioner and his findings of fact thereupon all of which has been considered by this Court, it is ordered and adjudged by the Court that the report of the said Circuit Judge as Commissioner be approved and adopted by this Court, such report holding that the Relator was employed by the Railroad Assessment Board to be Railroad Assessment Engineer and that the amount due him as salary up to July 1, 1933, was the sum of $1,471.80.
It is thereupon ordered and adjudged by the Court that judgment be entered in favor of the Relator herein awarding him a peremptory writ of mandamus as prayed.
ELLIS, TERRELL and BUFORD, J. J., and HUTCHISON, Circuit Judge, concur.
WHITFIELD, C. J., and BROWN, J., not participating.
DAVIS, J., disqualified